Appellant sued appellees, the independent executor and beneficiaries under the will of A. H. Scott, deceased, for debt and foreclosure of an alleged lien.
At the conclusion of the evidence the court instructed the jury to, and it did, return a verdict for the defendants. From a judgment in accordance with the verdict plaintiff has appealed to this court.
The case is before this court upon transcript and statement of facts, no briefs having been filed.
We have inspected the record and have discovered no fundamental error. The judgment of the district court is affirmed. Haynes v. J. M. Radford Groc. Co., 118 Tex. 277, 14 S.W.2d 811; Gregory v. Jacob (Tex. Civ. App.)94 S.W.2d 513; Federal Underwriters Exchange v. Husted (Tex. Civ. App.)94 S.W.2d 540.